DETAILED ACTION
This action is pursuant to the claims filed on 12/16/2021. Claims 1-20 are pending. Claims 11-20 are withdrawn from consideration as being directed to a non-elected invention. A first action on the merits of claims 1-10 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2019 and 02/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 4, 5, 6, and 8 are objected to because of the following informalities: 
Claim 1 line 2; “a flexible dome-shaped substrate” should read “a first flexible dome-shaped substrate” to increase clarity in light of the recitation of the second substrate in claim 8.
 Claim 4; “between adjacent examples of said substantially circular electrodes” should read “between adjacent electrodes of said substantially circular electrodes” to increase clarity.
Claim 5; “each said radial electrodes includes:” should read “each of said radial electrodes includes:” to increase clarity.
Claim 6; “each said branch defines a first tip and a second tip” should read “each branch of said first branches defines a respective first tip and each branch of said second branches defines a respective second tip” to increase clarity.
Claim 8 line 3; “said first-mentioned flexible substrate” should read “said first flexible substrate” to increase clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“multiplexing means configured to…” in claims 2 and 3 is interpreted under 35 U.S.C. 112(f) . This limitation will be interpreted to be a processor capable of performing the multiplexing means recited in claims 2-3 as disclosed in [0059] of the applicant’s PGPub (2019/0328311).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said plurality of electrodes" in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the plurality of electrodes refers to the set of substantially circular electrodes, the set of substantially radial electrodes, or both the sets of radial and circular electrodes. For examination purposes, this limitation will be interpreted to be read as “the set of substantially circular electrodes and the set of substantially radial electrodes”.
Claim 2 recites the limitation “a transmitter electrode” in line 3. It is unclear if this limitation is attempting to claim antecedent basis to “a transmitter electrode” of claim 1 or if this limitation is defining a second distinct transmitter electrode. For examination purposes this limitation will be interpreted to read as “the transmitter electrode”. Claim 3 inherits this deficiency.
Claim 2 recites the limitation “select a remaining electrode as a receiver electrode” in line 3. It is unclear if this limitation is attempting to claim antecedent basis to “a receiver electrode selected from the remaining electrodes” of claim 1 or if this limitation is defining a second distinct receiver electrode. For examination purposes this limitation will be interpreted to read as “select the receiver electrode from the remaining electrodes of said plurality of electrodes”. Claim 3 inherits this deficiency.
Claim 2 recites the limitation "a coupling operation" in lines 5-6. It is unclear if this limitation is attempting to claim antecedent basis to “a coupling operation” of claim 1 or if this limitation is defining a second distinct coupling operation. For examination purposes this limitation will be interpreted to read as “the coupling operation”. Claim 3 inherits this deficiency.
Claim 3 recites the limitation "said multiplexing means selects a first set of electrodes for selectively energizing and monitoring”. The structural relationship between the first set of 
Claim 3 recites the limitation "the alternative second set of electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read as “an alternative second set of electrodes”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (U.S. PGPub No. 2016/0296135) in view of Organ (U.S. PGPub No. 2004/0073131).
Regarding claim 1, Yoo teaches an apparatus for examining breast tissue (device of Fig 1), comprising: a flexible dome-shaped substrate defining an internal surface arranged to accommodate breast tissue (Figs 1-2 disclosing dome shaped electrode layer 200); a set of substantially circular electrodes located concentrically on said substrate (see modified Fig 4 below); a set of substantially radial electrodes located on said substrate (see modified Fig 4 below, radial electrodes are interpreted as all electrodes arranged along the radius of the electrode plate 210a); an energizing circuit for energizing a transmitter electrode selected from said plurality of electrodes to propagate an electric field through a detection region of said breast tissue during a coupling operation ([0110-0119] disclosing entire process of impedance tomography; Fig 7 and [0069-0071] current generation unit 530 energizes a selected transmitter electrode to propagate an electric field through breast tissue); and a monitoring circuit for receiving an output signal from a receiver electrode selected from the remaining electrodes of said plurality of electrodes ([0110-0119] disclosing general process of impedance tomography; switching unit 520, voltage sensor unit 540 and [0070-0072] discloses selection of receiver electrode and circuit for receiving output from said receiver electrode). Yoo further teaches wherein positions can be identified in the detected region ([0118]).

    PNG
    media_image1.png
    507
    551
    media_image1.png
    Greyscale

Yoo fails to teach wherein positions are identified within said detection region by coordinates established by said substantially circular electrodes and said substantially radial electrodes.
In related prior art, Organ teaches a similar apparatus for examining breast tissue (Fig 4 breast electrode array 19) wherein positions are identified within said detection region by coordinates established by said electrodes (Figs 14-15 and [0188-0192] disclose various coordinate systems established for the detected region of breast tissue acquired from electrodes and processing circuitry). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yoo in 
Regarding claim 2, in view of the combination of claim 1 above, Yoo further teaches multiplexing means (Fig 7 circuitry of control chip 500) configured to: select any available electrode for energizing as a transmitter electrode (Fig 7, [0069-0076], and [0110-0119] disclose iterative process of impedance tomography, and thus the ability to select any available electrode as the transmitter electrode); and select a remaining electrode as a receiver electrode (Fig 7, [0069-0076], and [0110-0119] disclose iterative process of impedance tomography to select any remaining electrode as the receiver electrode), wherein said transmitter electrode and said receiver electrode are capacitively coupled during a coupling operation ([0069-0076], and [0110-0119]; selected transmitting electrode that receives current and selected receiver electrode for each coupling operation are necessarily capacitively coupled for the impedance tomography system).
Regarding claim 3, in view of the combination of claim 1 above, Yoo further teaches wherein: said multiplexing means selects a first set of electrodes for selectively energizing and monitoring; and said multiplexing means then selects the alternative second set of electrodes for selectively energizing and monitoring (Fig 7, [0069-0076], and [0110-0119] disclose iterative process of impedance tomography by selecting first pair of electrodes, a second pair of electrodes, etc. to acquire an EIT image).
Regarding claim 4, in view of the combination of claim 1 above, Yoo further teaches wherein spacings between adjacent examples of said substantially circular electrodes are of a substantially similar size (See Fig 4, spacings between the substantially circular electrodes are similar sizes).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Organ as applied to claim 1, and in further view of (U.S. PGPub No. ).
Regarding claim 5, the Yoo/Organ combination teaches the device of claim 1, Yoo further teaches distances between adjacent radial electrodes are substantially similar (see Fig 4).
Yoo fails to teach wherein each radial electrode includes first branches extending from a first side; and second branches extending from a second side; each said branch defines a first tip and a second tip.
Organ further teaches wherein electrodes of an electrical impedance tomography system can be of various shapes including but not limited to circular, ovoid, annular, and c-shaped ([0157]).  The disclosed c-shaped electrodes of Organ comprise at least a first branch extending from a first side; and second branch extending from a second side (a c-shaped electrode has first and second branch extending from respective first and second sides); each said branch defines a first tip and a second tip (each branch of a c-shaped electrode defines a first and second tip).
The Yoo/Organ combination discloses substantially all the limitations of the claim(s) except the radial electrodes including more than one first and second branches extending from the respective first and second sides.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial electrodes of Yoo in view of Organ to provide an electrode with first  
Regarding claim 7, in view of the combination of claim 1 above, Yoo further teaches wherein: said substantially circular electrodes are located on a first surface of said flexible dome-shaped substrate (see modified fig 4 above, circular electrodes are located on a first surface of the dome shaped surrounding a center of the substrate); and said radial electrodes are located on a second surface of said dome-shaped substrate (see modified fig 4 above, radial electrodes are on a second surface different than the central circular electrodes; examiner notes “first” and “second” surfaces of said flexible dome shaped substrate are interpreted under the broadest reasonable interpretation of the claims; the circular electrodes are on a surface of the substrate configured to surround a nipple and the radial electrodes are on a surface of the substrate configured to be applied to a peripheral surface of breast tissue when applied to a user).
Regarding claim 8, in view of the combination of claim 1 above, Yoo further teaches further comprising: a second substantially dome-shaped flexible substrate (Fig 1 shows set of electrodes on each breast such that the device comprises a second substrate and electrode layer 200a as shown in fig 4), wherein: said first-mentioned flexible substrate is supported within a wearable item; and said second similar dome-shaped flexible substrate is also supported within said wearable item (Fig 1 and [0012], both substrates and electrode layers are integrated within a brassiere).
Regarding claim 9, in view of the combination of claim 8 above, Yoo further teaches wherein said energizing circuit and said monitoring circuit are housed within a control unit (Fig 7, switching unit 520 and current generation unit 530 housed within control chip 500); and said control unit is located within said wearable item ([0045] control chip is located within the brassiere as the entire apparatus is manufactured as the wearable item; Figs 2 and 8 show control chip 500 underlying the cover 600 and therefore interpreted as located within said wearable item).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Organ as applied to claim 9, and in further view of Mazar (U.S. PGPub No. 2009/0076336).
Regarding claim 10, in view of the combination of claim 9 above, Yoo further teaches wherein: said control unit includes a battery ([0082]); 
Yoo fails to teach wherein the battery is rechargeable and that the control unit is removable from said wearable item to facilitate the recharging of said rechargeable battery.
In related prior art, Mazar teaches a device comprising a similar control unit wherein the control unit is removable from a similar wearable item to facilitate the recharging of said rechargeable battery ([0096] electronics module is removable for recharging from the wearable patch device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery and control unit of Yoo in view of Organ and Mazar to incorporate a rechargeable battery such that the control unit can be removed from the wearable item to facilitate recharging. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known power supply configuration (Yoo [0082] non-rechargeable battery to power control unit) for another 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.